Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event, unless plaintiff Maria Maciaszczyk stipulates to reduce the judgment as entered in her favor to the sum of $1,250 and unless plaintiff Peter Maciaszczyk stipulates to reduce the judgment as entered in his favor to the sum of $250, in which event the judgment as so modified is affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Dore and Callahan, JJ.